14‐345 
     Pan v. Lynch 
                                                                                        BIA 
                                                                                  Poczter, IJ 
                                                                                A087 972 148 
                                                 
                         UNITED STATES COURT OF APPEALS 
                             FOR THE SECOND CIRCUIT 
                                         
                                SUMMARY ORDER 
      
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF 
APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A  SUMMARY 
ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
COUNSEL.   
      
           At a stated term of the United States Court of Appeals for the Second 
     Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
     Square, in the City of New York, on the 16th day of October, two thousand fifteen. 
      
     PRESENT:  CHESTER J. STRAUB, 
                  RICHARD C. WESLEY, 
                  DEBRA ANN LIVINGSTON, 
                         Circuit Judges.   
     _____________________________________ 
                                                         
     YU PAN, 
      
                  Petitioner, 
      
                  ‐v.‐                                              14‐345 
                                                               
     LORETTA E. LYNCH, UNITED STATES 
     ATTORNEY GENERAL, 
      
                  Respondent. 
_____________________________________ 
 
FOR PETITIONER:                      Meer M. M. Rahman, New York, NY. 
 
FOR RESPONDENT:                     Joyce R. Branda, Acting Assistant Attorney 
                                    General; Carl McIntyre, Assistant Director; 
                                    Kevin J. Conway, Attorney, United States 
                                    Department of Justice, Civil Division, Office of 
                                    Immigration Litigation, Washington, D.C. 
 
      UPON  DUE  CONSIDERATION of this petition for review of a Board of 

Immigration  Appeals  (“BIA”)  decision,  it  is  hereby  ORDERED,  ADJUDGED, 

AND DECREED that the petition for review is DENIED. 

        Petitioner Yu Pan, a native and citizen of the People’s Republic of China, 

seeks review of a January 3, 2014, decision of the BIA affirming a May 3, 2013, 

decision of an Immigration Judge (“IJ”) denying Pan’s application for asylum, 

withholding of removal, and relief under the Convention Against Torture 

(“CAT”).    In re Yu Pan, No. A087 972 148 (B.I.A. Jan. 3, 2014), aff’g No. A087 972 

148 (Immig. Ct. N.Y. City May 3, 2013).    We assume the parties’ familiarity with 

the underlying facts and procedural history in this case. 

        Under the circumstances of this case, “we review the IJ’s decision including 

the portions not explicitly discussed by the BIA.”    Yun‐Zui Guan v. Gonzales, 432 

F.3d 391, 394 (2d Cir. 2005).    The applicable standards of review are well 
                                          2 
     
established.    See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513 

(2d Cir. 2009).    “The ‘substantial evidence’ standard of review applies, and we 

uphold the IJʹs factual findings if they are supported by ‘reasonable, substantial 

and probative evidence in the record.’”    Id. (citation omitted) (quoting Lin Zhong 

v. U.S. Depʹt of Justice, 480 F.3d 104, 116 (2d Cir. 2007)).   By contrast, we review “de 

novo questions of law and the BIA’s application of law to undisputed fact.”   

Yanqin Weng, 562 F.3d at 513 (alterations and citation omitted).    The agency may, 

“[c]onsidering the totality of the circumstances,” base a credibility finding on an 

asylum applicant’s “demeanor, candor, or responsiveness,” and inconsistencies in 

the applicant’s statements “without regard to whether” they go “to the heart of 

the applicant’s claim.”    8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 

F.3d 162, 163–64, 164 n.2 (2d Cir. 2008) (per curiam).     

        Substantial evidence supports the IJ’s adverse credibility determination.   

In finding the petitioner not credible, the IJ reasonably relied on Pan’s demeanor, 

noting that he could not answer basic questions on cross‐examination and became 

hostile when confronted with record inconsistencies.    See 8 U.S.C. 

§ 1158(b)(1)(B)(iii); see also Majidi v. Gonzales, 430 F.3d 77, 81 n.1 (2d Cir. 2005).   

Pan was unable to answer questions regarding his education and work history, 
                                             3 
     
and was evasive when asked about how he obtained his travel documents.    In 

addition, he made hostile faces and pointed his finger in the government 

attorney’s face when she questioned him about inconsistencies related to his work 

history.     

       The IJ also reasonably relied on inconsistencies in the record related to 

Pan’s work history.    See 8 U.S.C. § 1158(b)(1)(B)(iii).    Pan repeatedly testified 

that he did not work during a certain time period in China.    When confronted 

with his statement in his asylum application that he had worked during that time, 

he changed his testimony to state that he had worked for just four months during 

the relevant period and that he had not otherwise worked in China.    That 

testimony was not only inconsistent with his earlier testimony, but also 

inconsistent with his application, in which he claimed to have worked for one 

year during the time in question and for four years total.    Pan did not provide a 

compelling explanation for these inconsistencies.    See Majidi, 430 F.3d at 80. 

       Although the IJ mischaracterized the evidence in identifying two additional 

discrepancies in Pan’s statements (related to whether he resided in Shandong 

Province and whether he reported to police after his release from detention), 

remand to correct those errors would be futile.    See Xiao Ji Chen v. U.S. Dep’t of 
                                            4 
 
Justice, 471 F.3d 315, 339 (2d Cir. 2006).    The IJ’s findings as to Pan’s demeanor, as 

well as the error‐free inconsistency findings, constitute substantial evidence to 

support her adverse credibility determination, which was dispositive of asylum, 

withholding of removal, and CAT relief.    See Xiu Xia Lin, 534 F.3d at 165–7; Paul 

v. Gonzales, 444 F.3d 148, 156–7 (2d Cir. 2006).     

        For the foregoing reasons, the petition for review is DENIED.     

                                         FOR THE COURT:   
                                         Catherine O=Hagan Wolfe, Clerk 




                                            5